 Case 17-07025           Doc 132   Filed 12/01/20 Entered 12/01/20 14:25:42       Desc Main
                                    Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF GEORGIA

In re:                                        *
                                              *    Chapter 13
DAVID B. MCCUTCHEON                           *    Case No. 16-70733
                                              *
Debtor.                                       *
                                              *
                                              *
COREY KUPERSMITH                              *    Adversary Proceeding
                                              *    No. 17-7025
         Plaintiff.                           *
                                              *
v.                                            *
                                              *
DAVID B. MCCUTCHEON                           *
                                              *
         Defendant.


     MOTION TO COMPEL PLAINTIFF TO COMPLY WITH SCHEDULING ORDER,
                          DOCKET ENTRY 128

                                                 1.
       On August 28, 2019, the Court entered a scheduling order regarding the above adversary
proceeding. Docket Number 128.
                                                 2.
       Pursuant to the Order, All exhibits anticipated to be used during the hearing shall be
exchanged with the other side not later than noon on Friday, October 30, 2020.
                                                 3.
       Plaintiff has failed to provide its documents to Defendant despite numerous request for
the documents.

                                            4.
      The Defendant moves for the Court to compel Plaintiff to provide documents to
Defendant.


         This 1st day of December, 2020.

                                                   /s/ William O. Woodall, Jr
                                                   William O. Woodall, Jr.
                                                   Attorney for Defendant

1003 N. Patterson St.
P.O. Box 3335
Valdosta, GA 31604
(229) 247-1211
Georgia Bar No. 775043
 Case 17-07025         Doc 132      Filed 12/01/20 Entered 12/01/20 14:25:42                Desc Main
                                     Document     Page 2 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF GEORGIA
In re:                              *
                                    *   Chapter 13
DAVID B. MCCUTCHEON                 *   Case No. 16-70733
       Debtor.                      *
                                    *
                                    *
COREY KUPERSMITH                    *   Adversary Proceeding
       Plaintiff.                   *   No. 17-7025
                                    *
v.                                  *
DAVID B. MCCUTCHEON                 *
       Defendant.                   *
                             NOTICE OF HEARING
      David B. McCutcheon has FILED DOCUMENTS WITH THE COURT FOR A Motion to
Compel.

YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
yo may wish to consult one. If not served with this notice in accordance with the Bankruptcy Code
or the Federal Rules of Bankruptcy Procedure, a copy of the motion may be obtained upon written
request to counsel for the Movant (identified below) or at the Clerk’s office.

If you do not want the court to rule in the favor of the Motion to Compel, or if you want the Court to
consider your views on the Motion to Compel, then you or your attorney shall attend the hearing
scheduled to be on:

          Telephone Conference, December 14, 2020 at 10:30 a.m. to be initiated by the
           United States Bankruptcy Court, P.O. Box 2147, Columbus, GA 31902-2147
If you or your Attorney do not take these steps, the Court may decide that you do not oppose the
Motion to Compel and may enter an order granting the Motion to Compel.

This notice is sent by the undersigned pursuant to LBR 9007.


                                   CERTIFICATE OF SERVICE
       I certify that I have this 1st day of December, 2020, served a copy of the foregoing
Motion to Compel and Notice of Hearing to the following named parties, on the Chapter 13
Trustee, Jon DeLoach, P.O. Box 1907, Columbus, GA 31902-1907; on John W. Madigan, III,
Attorney, 3 New Canaan Way, Norwalk, CT 06850; on Corey Kupersmith, 41 B. Byram Terrace
Drive, Greenwich, CT 06831 via electronic notice or by depositing the same in the U.S. Mail in a
properly addressed envelope with first class postage affixed thereon to insure delivery.

                                                         /s/ William Woodall
                                                         Orson Woodall
1003 N. Patterson St.
P.O. Box 3335
Valdosta, GA 31604-3335
(229) 247-1211
Georgia Bar No. 775043
